Citation Nr: 0923649	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-26 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in March 2005.  
However, the Veteran cancelled the hearing.  As the record 
does not contain any additional requests for an appeals 
hearing, the Board deems the Veteran's request for a hearing 
to be withdrawn.  See 38 C.F.R. § 20.702 (2008).

In December 2005, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

The Board notes that, in a July 2006 statement, the Veteran 
implied that he may now qualify for a higher disability 
rating for type II diabetes mellitus, and he submitted a 
supporting statement from a private physician.  In addition, 
in May 2008, the Veteran authorized the release of private 
treatment records from the Stokes Regional Eye Center.  All 
of this evidence suggests that the Veteran may be expressing 
intent to file increased rating claims for his service-
connected diabetes mellitus and his service-connected 
bilateral diabetic retinopathy with macular edema in the left 
eye.  Therefore, these matters are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran had 
active service in the Republic of Vietnam during the Vietnam 
Era.

2.  The Veteran's residuals of prostate cancer were not shown 
in service or for many years thereafter, and have not been 
shown by competent medical evidence to be etiologically 
related to any incident of active service (to include 
exposure to herbicides).

CONCLUSION OF LAW

Residuals of prostate cancer were not incurred in or 
aggravated by active service, and their incurrence or 
aggravation during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in an April 2003 letter, issued prior to the 
decision on appeal, and in a June 2006 letter, the Veteran 
was provided notice regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
June 2006 letter also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, and VA and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence and providing lay statements and 
written argument regarding his claim.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection on a direct basis, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A veteran who served 
in the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  Diseases associated with such exposure 
are set forth in 38 C.F.R. § 3.309(e) (2008), and include 
prostate cancer.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the current case, the Veteran contends that his residuals 
of prostate cancer are related to his military service.  
Specifically, he alleges that he entered the Republic of 
Vietnam on several occasions during his time in service, and 
that he was exposed to an herbicide agent during service by 
unloading planes that had flown over Vietnam.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for the Veteran's residuals of 
prostate cancer is not warranted on any basis.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of prostate cancer or residuals 
thereof.  At the Veteran's service discharge examination in 
May 1981, his prostate was found to be normal upon digital 
examination.  It was not until August 1993, more than 10 
years after service discharge, that a VA treatment record 
noted an elevated prostate specific antigen (PSA) level for 
the Veteran.  A November 1993 VA treatment record noted that 
the Veteran's prostate was slightly enlarged.  In December 
2002, more than 20 years after service discharge, the Veteran 
was diagnosed with prostate cancer based on the results of a 
private biopsy.  He underwent a radical prostatectomy at a 
private facility in March 2003.  Private urology treatment 
records dated from January 2004 through January 2008 reflect 
ongoing treatment for residuals of prostate cancer.  A March 
2008 VA treatment record noted that the Veteran saw his 
private urologist every six months.

During a November 2002 VA Agent Orange examination, the 
Veteran stated that he had entered Vietnam for one day in 
1970 and for one day in 1974.  In the July 2003 notice of 
disagreement, his representative noted that the Veteran 
served two tours of duty in Thailand and that he landed in-
country in Vietnam twice by plane.  In a March 2005 
statement, the Veteran stated that he served twice in 
Thailand and that he was exposed to Agent Orange there by 
working around aircraft that were flying missions over 
Vietnam.  In a May 2005 statement, the Veteran asserted that, 
while stationed in Southeast Asia and arriving and departing 
for duty, he landed in the Republic of Vietnam on several 
occasions.  He also stated in this May 2005 statement that 
the aircraft which flew missions over Vietnam had landed at 
the Air Base where he was stationed.

Pursuant to the Board's December 2005 remand, the Veteran was 
asked in a June 2006 letter to do the following: (1) provide 
specific dates and places where he landed in Vietnam, and the 
reasons his planes landed there; (2) submit any records he 
had regarding his landing in Vietnam, including any travel 
orders; (3) submit letters from others who served with him 
confirming his presence in Vietnam; and (4) provide specific 
details as to the dates and places he was exposed by planes 
landing at his air base, his duties at that time, and how 
those duties exposed him to Agent Orange.

In a July 2006 statement, the Veteran responded to this 
request by stating that he was stationed in Thailand twice: 
at Korat from 1970 to 1971, and at U-Tapao from April 1974 to 
April 1975.  He went on to state that, during his tour, he 
stopped at Tan Son Nhut Air Base in Vietnam, though he 
acknowledged that his orders did not read that he would stop 
there.  He said he would also stop in "P.I." each time he 
went over but that it was not on his orders to do so.  He 
stated that his plane stopped in Vietnam on April 4, 1974.  
He also described how, while he was stationed in Thailand at 
U-Tapao, he assisted in unloading cargo and passengers from 
aircraft that had come from Vietnam.

Pursuant to the Board's December 2005 remand, the Veteran's 
entire personnel file was obtained.  His DD Form 214 shows 
that his primary specialty in service was as an inventory 
management supervisor.  His service personnel records confirm 
that he served with the 388th Supply Squadron at the Korat 
Royal Thai Air Force Base in Thailand from February 1970 to 
April 1971, and with the 635th Supply Squadron at the U-Tapao 
Airfield in Thailand from November 1973 to April 1975.  In 
his service personnel records, his duties at these locations 
are described in detail, but such records contain no evidence 
that the Veteran ever entered the Republic of Vietnam or was 
exposed to an herbicide agent at any time.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, the Board is cognizant of the 
Veteran's sincere belief that he was likely exposed to Agent 
Orange during his military service.  However, as outlined 
above, the evidence of record does not show that the Veteran 
had active service in the Republic of Vietnam during the 
Vietnam Era and the evidence does not provide any proof of 
actual exposure to herbicides.  While the Veteran's 
representative has argued that the Veteran is competent to 
say that his plane landed in Vietnam, and that the Veteran 
was an embarked passenger with no control over the 
whereabouts of his stopovers, the Board assigns much greater 
probative weight to the Veteran's service personnel records, 
which describe his duty assignments in detail and give no 
indication that he ever entered Vietnam.  Further, while the 
Veteran reports a date in which he landed in Vietnam, he did 
not provide any additional specific information as requested 
in the June 2006 letter for an attempt to verify such 
incident through official sources.  In addition, none of the 
evidence of record shows that the Veteran was exposed to 
herbicides in service.  Therefore, the Veteran may not avail 
himself of the presumption set forth in 38 U.S.C.A. § 1116 
(West 2002).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008).  Accordingly, service 
connection for the Veteran's residuals of prostate cancer on 
a presumptive basis as a result of herbicide exposure is not 
warranted.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to service connection on a direct basis, it is 
true that the Veteran suffered from prostate cancer following 
service and that he continues to receive treatment for 
residuals of prostate cancer.  However, the medical evidence 
of record does not show that either prostate cancer or 
residuals thereof were present in service.  Furthermore, 
there is no competent medical evidence of a nexus between the 
Veteran's prostate cancer and any incident of his military 
service.  To the extent that the Veteran himself believes 
that there is a medical nexus between his residuals of 
prostate cancer and his military service, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on matters 
requiring medical expertise, such as the etiology of prostate 
cancer.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (a layperson would be competent to identify 
a "simple" condition like a broken leg, but would not be 
competent to identify a form of cancer).  Accordingly, 
service connection for the Veteran's residuals of prostate 
cancer on a direct basis is not warranted; 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board acknowledges that there are no probative medical 
opinions of record that address whether the Veteran's 
residuals of prostate cancer are related to his active 
service.  However, in this case, the record does not contain 
any competent evidence to suggest a possible association 
between his residuals of prostate cancer and service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Specifically, there is no evidence of such 
disability in service, and the Veteran was not diagnosed with 
prostate cancer until more than 20 years after service 
discharge.  Thus, under these circumstances, there is no duty 
to provide a medical examination or to obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to service connection on a presumptive basis as a 
chronic disease, there is no competent evidence indicating 
that the Veteran suffered from prostate cancer to a degree of 
10 percent within one year following his discharge from 
service.  All of the medical evidence of record, as well as 
the Veteran's own statements, note an onset of his prostate 
cancer as occurring decades following service.  Accordingly, 
service connection for the Veteran's residuals of prostate 
cancer on a presumptive basis as a chronic disease is not 
warranted.

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that the Veteran's 
residuals of prostate cancer were not shown in service or 
for many years thereafter, and have not been shown by 
competent medical evidence to be etiologically related to any 
incident of active service (to include exposure to 
herbicides).  Accordingly, service connection for the 
Veteran's residuals of prostate cancer is not warranted on 
any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of prostate 
cancer, to include as a result of exposure to herbicides, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


